Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 1 of 28 PageID #: 92




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 --------------------------------------------------------------------- X
 GELASIO JUAN,                                                         :
                                                                       :
                             Plaintiff,                                :
                                                                       :
                    -against-                                          :
                                                                       :
 SON OF POLISI, INC., d/ b/ a JOHN’S PIZZA,                            :   REPORT AND
 MARIO POLISI, and, ALAIN ALDINOR,                                     :   RECOMMENDATION
                                                                       :   1:19-CV-04662 (LDH)(PK)
                             Defendants.                               :
                                                                       :
 --------------------------------------------------------------------- X

Peggy Kuo, United States Magistrate Judge:

        On August 13, 2019, Plaintiff Gelasio Juan commenced an action against Son of Polisi, Inc.,

Mario Polisi, and Alain Aldinor (collectively, “Defendants”) for violations of the Fair Labor Standards

Act, 29 U.S.C. § 201, et seq. (“FLSA”) and the New York Labor Law, N.Y. Lab. L. § 650, et seq.

(“NYLL”). (Compl., Dkt. 1.)

        Before the Court on referral from the Honorable LaShann DeArcy Hall is Plaintiff’s Motion

for Default Judgment against Defendants. (“Motion,” Dkt. 10; July 31, 2020 Min. Order.) For the

reasons set forth below, the undersigned respectfully recommends that the Motion be granted as

described below.

                                        FACTUAL BACKGROUND

        The following facts are taken from the Complaint, the Affidavit of Gelasio Juan in Support of

the Motion (“Juan Affidavit,” Dkt. 11), the transcript of the Court’s December 14, 2020 inquest

(“Inquest”), and Plaintiff’s letter dated December 15, 2020 (Dkt. 18).

        Son of Polisi, Inc., is a domestic business corporation organized and existing under the laws

of New York. (Compl. ¶ 6.) It does business as “John’s Pizza,” a restaurant located at 111-15 Lefferts



                                                          1
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 2 of 28 PageID #: 93



Boulevard, South Ozone Park, New York 11420. 1 (Id. ¶¶ 6, 11.) Defendants Mario Polisi and Alain

Aldinor (“Individual Defendants”) are the “owner[s], general manager[s], director[s], and/or managing

agent[s]” of John’s Pizza, and they both “participated” in the restaurant’s “day-to-day operations.”

(Id. ¶¶ 7-8; see also id. ¶ 18.) Polisi and Aldinor “create[d] and implement[ed] crucial business policies,

including decisions concerning the number of hours the employees [were] required to work, the

amount of pay that the employees [were] entitled to receive, and the method and manner by which

the employees [were] paid.” (Id. ¶¶ 16-17; see also id. ¶¶ 36-37.)

           Plaintiff started working at John’s Pizza in 2000 as a cleaner. (Juan Aff. ¶ 4; Compl. ¶ 24.)2

By 2009, Plaintiff was employed as a pizza maker and “general helper.” (Juan Aff. ¶ 4; Compl. ¶¶ 10,

26.) For the six years prior to the Complaint’s filing, Plaintiff worked “approximately fifty-three (53)

hours per week” at John’s Pizza, spread across five shifts. (Juan Aff. ¶ 5; Compl. ¶ 27.) On Tuesdays,

Wednesdays, Fridays, and Saturdays, he worked from 11:00 am until 11:00 pm and, on Thursdays, he

worked from 1:00 pm until 6:00 pm. (Juan Aff. ¶ 5; Compl. ¶ 27.) From 2013 until the end of 2015,

Plaintiff’s salary was $450 per week. (See Juan Aff. ¶ 7; Compl. ¶ 28.) 3 In 2016, his salary was increased

to $511 per week. (Juan Aff. ¶ 7; Compl. ¶ 28.) “Plaintiff did not receive tips in connection with his

employment.” (Compl. ¶ 29.)

           Defendants did not provide Plaintiff with overtime compensation for the work he performed

above forty hours per week. (Juan Aff. ¶ 8; see also Compl. ¶ 28.) Defendants always paid him in cash,

and they never provided him with a receipt for his compensation, or a statement of hours worked or


1   This report and recommendation will refer to Son of Polisi, Inc., as “John’s Pizza.”

2 The Complaint alleges that Plaintiff “worked for the restaurant and directly for Mario Polisi, for approximately
twenty-four (24) years.” (Compl. ¶ 15.) Because Plaintiff signed the Juan Affidavit and swore to it (see Juan
Aff. at 1), the information set forth therein is used to analyze Defendants’ liability and Plaintiff’s damages to
the extent the information is inconsistent with the Complaint.

3At the Inquest, Plaintiff’s counsel stated that, based on the contemporaneous notes he took during his meeting
with Plaintiff, Plaintiff’s salary in 2013 was $450 per week.


                                                         2
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 3 of 28 PageID #: 94



wages paid. (Juan Aff. ¶ 8; Compl. ¶ 15.) Plaintiff alleges that Defendants “did not keep track of his

daily working hours.” (Compl. ¶ 33.) He never “sign[ed] anything for [his] pay,” “punch[ed] a time

clock or otherwise record[ed] [his] daily working hours.” (Juan Aff. ¶ 8.) When Plaintiff worked more

than ten hours per shift on Tuesday, Wednesdays, Fridays, and Saturdays, he “did not receive

additional pay.” (Juan Aff. ¶ 9.) Plaintiff alleges that Defendants’ failure “to pay [his] lawfully earned

wages,” including the minimum wage, overtime, and spread of hours compensation, was “knowing[ ]

and willful[ ].” (Compl. ¶¶ 19, 21-22; see also id. ¶¶ 30-31.)

          “During most of [Plaintiff’s] employment, [he] was supervised by Mario Polisi.” (Juan Aff. ¶

11.) “[D]uring the last year of [Plaintiff’s] employment,” Aldinor was Plaintiff’s supervisor, although,

as Plaintiff’s counsel stated at the Inquest, Polisi continued to own John’s Pizza. (Dkt. 18; Juan Aff.

¶ 11.) Aldinor fired Plaintiff “on or around June 21, 2019.” (Juan Aff. ¶¶ 3, 11; see also Compl. ¶ 25.)

Plaintiff was not paid for his last week of work, and he did not receive any wages for his first week.

(Juan Aff. ¶ 11; Compl. ¶ 20.)

          Plaintiff alleges that John’s Pizza “was, and continues to be, an ‘enterprise engaged in

commerce,’ within the meaning of the FLSA in that it (i) has . . . employees engaged in commerce or

in the production of goods for commerce, or that handle, sell, or otherwise work on goods or materials

that have been moved in or produced for commerce, and (ii) has [ ] had an annual gross volume of

sales of at least $500,000.” (Compl. ¶¶ 12-13.)

                                     PROCEDURAL HISTORY

          Plaintiff filed the Complaint on August 13, 2019. (Dkt. 1.) Plaintiff asserts three causes of

action: (1) violation of the FLSA’s minimum wage and overtime compensation provisions (id. ¶¶ 38-

53); (2) violation of the NYLL’s minimum wage, overtime compensation, and spread of hours

provisions (id. ¶¶ 54-60); and (3) violation of the New York State Wage Theft Prevention Act (id. ¶¶

61-68).



                                                     3
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 4 of 28 PageID #: 95



        Plaintiff served process on all three Defendants on September 7, 2019 (Dkts. 5-7) and filed

the Motion on November 19, 2019 (Dkt. 10). In support of the Motion, Plaintiff also submitted his

affidavit (Dkt. 11), the Declaration of Peter Hans Cooper in Support of Plaintiff’s Motion for Default

Judgment (“Cooper Declaration,” Dkt. 12), and the Memorandum of Law in Support of Plaintiff’s

Motion for Default Judgment (“Memorandum,” Dkt. 13). Plaintiff served copies of the Motion and

the accompanying papers on Defendants on November 19, 2019. (Dkt. 14.)

        In the Motion, Plaintiff requests that Defendants be found “individually, jointly, and severally”

liable in the amount of $211,856. (Dkt. 12-6.) Plaintiff also requests attorneys’ fees and costs in the

amount of $8,338. (Id.)

        The Inquest was held on December 14, 2020, at which Plaintiff’s counsel confirmed that

Plaintiff is not pursuing a wage notice claim pursuant to New York Labor Law § 195(1)(a).

                                         LEGAL STANDARD

        Rule 55 of the Federal Rules of Civil Procedure establishes a two-step process regarding

default judgment. First, the Clerk of the Court enters a party’s default when a defendant “has failed

to plead or otherwise defend.” Fed. R. Civ. P. 55(a). Then, the plaintiff can apply to the court for a

default judgment. Fed. R. Civ. P. 55(b)(2). “[J]ust because a party is in default, the plaintiff is not

entitled to a default judgment as a matter of right.” Guideone Specialty Mut. Ins. Co. v. Rock Cmty. Church,

Inc., 696 F. Supp. 2d 203, 208 (E.D.N.Y. 2010).

        Before a court grants a motion for default judgment, the court may, but is not required to,

adjudicate personal jurisdiction. See City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 133

(2d Cir. 2011) (leaving open the question “whether a district court must investigate its personal

jurisdiction over [a] defendant before entering a default judgment”); Sinoying Logistics Pte Ltd. v. Yi Da

Xin Trading Corp., 619 F.3d 207, 213 (2d Cir. 2010) (“[B]efore a court grants a motion for default

judgment, it may first assure itself that it has personal jurisdiction over the defendant.”).



                                                     4
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 5 of 28 PageID #: 96



        Additionally, the Court must ensure that: (1) the plaintiff took all the required procedural steps

in moving for default judgment pursuant to Local Civ. R. 55.2(c); and (2) the plaintiff’s allegations,

when accepted as true, establish liability as a matter of law. Finkel v. Romanowicz, 577 F.3d 79, 84 (2d

Cir. 2009). “[A] party’s default is deemed to constitute a concession of all well pleaded allegations of

liability,” Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992), and the

court draws all reasonable inferences in favor of the plaintiff. See Au Bon Pain Corp. v. Artect, Inc., 653

F.2d 61, 65 (2d Cir. 1981). Nevertheless, a default is “not considered an admission of damages.”

Greyhound Exhibitgroup, 973 F.2d at 158. Instead, the plaintiff bears the burden of presenting proof of

damages, which may take the form of documentary evidence and detailed affidavits. See Action S.A. v.

Marc Rich & Co., 951 F.2d 504, 508 (2d Cir. 1991). The amount of damages awarded, if any, must be

ascertained “with reasonable certainty.” Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155

(2d Cir. 1999); see also Gunawan v. Sake Sushi Rest., 897 F. Supp. 2d 76, 83 (E.D.N.Y. 2012).

        When a plaintiff claims FLSA and NYLL violations in the context of a default judgment, “the

plaintiff’s recollection and estimates of hours worked are presumed to be correct.” Gunawan, 897 F.

Supp. 2d at 83; see also Santillan v. Henao, 822 F. Supp. 2d 284, 294 (E.D.N.Y. 2011) (“[I]n the absence

of rebuttal by defendants, or where the employer has defaulted, as here, the employee’s recollection

and estimates of hours worked are presumed to be correct.” (quotations, citations, and alterations

omitted)). “The employer cannot be heard to complain that the damages lack the exactness and

precision of measurement that would be possible had he kept records in accordance with the

requirements of [the recordkeeping requirements] of the [FLSA].” Anderson v. Mt. Clemens Pottery Co.,

328 U.S. 680, 688 (1946).

        A court “possesses significant discretion” in granting a motion for default judgment,

“including whether the grounds for default are clearly established and the amount of money potentially




                                                     5
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 6 of 28 PageID #: 97



involved.” Klideris v. Trattoria El Greco, No. 10-CV-4288 (JBW)(CLP), 2011 WL 7114003, at *2

(E.D.N.Y. Sept. 23, 2011), R&R adopted, 2012 WL 273078 (E.D.N.Y. Jan. 30, 2012).

                                             DISCUSSION

I.      Procedural Compliance

        To establish entitlement to default judgment, a plaintiff must demonstrate proper service of

the summons and complaint. See Advanced Cap. Com. Grp., Inc. v. Suarez, No. 9-CV-5558 (DRH)(GRB),

2013 WL 5329254, at *2 (E.D.N.Y. Sept. 20, 2013). An individual may be served according to the law

of the state where service is made. Fed. R. Civ. P. 4(e)(1). Likewise, a corporation may be served in

the same manner for serving an individual as prescribed by Federal Rule of Civil Procedure 4(e)(1) or

by delivering a copy of the summons and complaint to an officer appointed by law to receive such

service. Fed. R. Civ. P. 4(h)(1).

        Plaintiff served the Individual Defendants by delivering copies of the summons and Complaint

to a person of suitable age and discretion at the John’s Pizza restaurant and then mailing copies of

these documents to the same address. (Dkts. 6-7.) This is proper service. N.Y. C.P.L.R. § 308(2)

(“Personal service upon a natural person shall be made by . . . delivering the summons within the state

to a person of suitable age and discretion at the actual place of business . . . of the person to be served

and . . . by mailing the summons by first class mail to the person to be served at his or her actual place

of business in an envelope bearing the legend ‘personal and confidential’ . . . .”). Plaintiff served the

corporate Defendant by delivering a true and correct copy of the summons and Complaint to the

Defendant’s general agent. (Dkt. 5.) This is also proper service. Fed. R. Civ. P. 4(h)(1)(B).

        As part of his Motion, Plaintiff included a notice of motion (Dkt. 10, Local Civ. R. 7.1(a)(1)),

a memorandum of law (Dkt. 13, Local Civ. R. 7.1(a)(2)), a copy of the Clerk’s certificate of default

(Dkt. 12-3, Local Civ. R. 55.2(b)(1)), a copy of the claim (Dkt. 12-1, Local Civ. R. 55.2(b)(2)), proof

of service of the claim (Dkt. 12-2, Local Civ. R. 55.1(b)(3)), a proposed judgment (Dkt. 12-6, Local



                                                    6
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 7 of 28 PageID #: 98



Civ. R. 55.2(b)(3)), and proof of mailing the Motion to Defendants (Dkt. 14, Local Civ. R. 55.2(c)).

Although Plaintiff did not submit proof that the Individual Defendants are not on active military duty

as part of the Motion, he did submit such proof with his certificates of service. (Dkts. 6, 7.) This is

sufficient to satisfy Local Civil Rule 55.1(b)(1). Accordingly, the undersigned recommends finding

that Plaintiff complied with the procedural requirements for a default judgment.

II.       Subject Matter Jurisdiction

          Jurisdiction over Plaintiff’s FLSA claims is proper pursuant to 28 U.S.C. § 1331, and

jurisdiction over Plaintiff’s state law claims is proper pursuant to 28 U.S.C. § 1367.

III.      Liability

          A.     Statute of Limitations

          The FLSA and the NYLL have different statutes of limitations. Under the FLSA, the statute

of limitations is two years, “except that a cause of action arising out of a willful violation may be

commenced within three years after the cause of action accrued.” 29 U.S.C. § 255(a). “When a

defendant defaults, the violation is considered ‘willful’ and the three year statute of limitations applies.”

Rodriguez v. Queens Convenience Deli Corp., No. 9-CV-1089 (KAM)(SMG), 2011 WL 4962397, at *2

(E.D.N.Y. Oct. 18, 2011) (citing Blue v. Finest Guard Servs., Inc., No. 9-CV-133 (ARR), 2010 WL

2927398 (E.D.N.Y. June 24, 2010)). “The statute of limitations starts to run when the employee

begins to work for the employer.” Id. The NYLL’s statute of limitations is six years. N.Y. Lab. L. §

198(3).

          Plaintiff commenced this action on August 13, 2019. (Dkt. 1.) Because Defendants defaulted,

the three-year statute of limitations applies to Plaintiff’s FLSA claims, and he may recover under the

FLSA for any claims that accrued starting on August 13, 2016. Plaintiff may recover under the NYLL

for any claims that accrued starting on August 13, 2013.




                                                     7
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 8 of 28 PageID #: 99



        B.      Whether the FLSA Applies

        The FLSA is to be “construed [ ] liberally” because its “broad coverage is essential to

accomplish the goal of outlawing from interstate commerce goods produced under conditions that

fall below minimum standards of decency.” Tony & Susan Alamo Found. v. Sec’y of Labor, 471 U.S. 290,

296 (1985) (quotation and citations omitted). To support a cause of action under the FLSA, Plaintiffs

must establish that: (1) Defendants are “employer[s] subject to the FLSA”; (2) Plaintiff is an

“‘employee’ within the meaning of the FLSA”; and (3) “the employment relationship is not exempted

from the FLSA.” Saucedo v. On the Spot Audio Corp., No. 16-CV-00451 (CBA)(CLP), 2016 WL 8376837,

at *4 (E.D.N.Y. Dec. 21, 2016), R&R adopted, 2017 WL 780799 (E.D.N.Y. Feb. 28, 2017), vacated on

other grounds, 2018 WL 4347791 (E.D.N.Y. Jan. 23, 2018) (citation omitted). Courts in the Second

Circuit have “treated employment for FLSA purposes as a flexible concept to be determined on a

case-by-case basis by review of the totality of the circumstances.” Barfield v. N.Y. City Health & Hosps.

Corp., 537 F.3d 132, 141-42 (2d Cir. 2008).

                1.      Whether Defendants are Employers

        Plaintiff argues that all three Defendants are employers within the meaning of the FLSA. (See

Mem. at 5.) The undersigned considers separately whether the Individuals Defendants and John’s

Pizza are employers. See Loo v. I.M.E. Rest., Inc., No. 17-CV-02558 (ARR)(RER), 2018 WL 4119234,

at *4 (E.D.N.Y. Aug. 29, 2018) (“A single employee can have multiple employers under the FLSA,

and an employer can be held liable even if he was not personally complicit in FLSA violations.”

(quotation and citation omitted)).

                        a.      The Individual Defendants

        “The underlying inquiry in determining ‘employer’ status is whether the individual possessed

operational control over employees . . . .” Tapia v. BLCH 3rd Ave. LLC, 906 F.3d 58, 61 (2d Cir. 2018)

(per curiam). “[T]o be an ‘employer,’ an individual defendant must possess control over a company’s



                                                   8
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 9 of 28 PageID #: 100



 actual ‘operations’ in a manner that relates to a plaintiff’s employment.” Irizarry v. Catsimatidis, 722

 F.3d 99, 109 (2d Cir. 2013). “A person exercises operational control over employees if his or her role

 within the company, and the decisions it entails, directly affect the nature or conditions of the

 employees’ employment.” Id. at 110. The analysis of whether an individual is an “employer” is also

 guided by the factors the Second Circuit set forth in Carter v. Dutchess Cmty. Coll., 735 F.2d 8 (2d Cir.

 1984). Irizarry, 722 F.3d at 110. The factors that the Court may consider are “‘whether the alleged

 employer (1) had the power to hire and fire the employees, (2) supervised and controlled employee

 work schedules or conditions of employment, (3) determined the rate and method of payment, and

 (4) maintained employment records.’” Carter, 735 F.2d at 12 (quoting Bonnette v. Cal. Health & Welfare

 Agency, 704 F.2d 1465, 1470 (9th Cir. 1983)).

         The FLSA “does not require continuous monitoring of employees, looking over their

 shoulders at all times, or any sort of absolute control of one’s employees. Control may be restricted,

 or exercised only occasionally, without removing the employment relationship from the protections

 of the FLSA, since such limitations on control ‘do not diminish the significance of its existence.’”

 Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999) (quoting Donovan v. Janitorial Servs., Inc.,

 672 F.2d 528, 531 (5th Cir. 1982)) (alteration omitted).

         In addition to being an “owner, general manager, officer, director, and/or managing agent” of

 John’s Pizza (Compl. ¶ 7), Defendant Polisi also personally supervised Plaintiff when he started

 working at John’s Pizza. (Compl. ¶ 15; Juan Aff. ¶ 11.) Polisi stopped supervising Plaintiff in June

 2018. (Dkt. 18.) After this point, he continued to own and manage the restaurant. And, while he still

 went “[in]to the restaurant regularly,” he did not do so every day. (Juan Aff. ¶ 11.) This is sufficient

 to establish that Polisi was Plaintiff’s employer within the meaning of the FLSA throughout all of

 Plaintiff’s employment. See Irizarry, 722 F.3d at 113-17 (holding that the individual defendant was an

 employer, even though he “did not exercise managerial control in stores on the day-to-day level of a



                                                      9
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 10 of 28 PageID #: 101



 manager” and “there [was] no evidence that he was responsible for the FLSA violations” because he

 “had functional control over the enterprise as a whole”); Scalia v. Liberty Gas Station & Convenience Store,

 LLC, 444 F. Supp. 3d 390, 399-400 (N.D.N.Y. 2020) (finding that an individual defendant who owned

 two pizza places was the employer of a plaintiff who worked at one of the places even though

 defendant visited the other place more frequently because defendant “remained empowered” to hire

 and fire employees and “‘was active in running’ both” pizza places (quoting Irizarry, 722 F.3d at 116)).

         Aldinor was clearly Plaintiff’s employer beginning in June 2018 when he assumed supervision

 of Plaintiff. See Rodriguez v. Yayo Rest. Corp., No. 18-CV-4310 (FB)(PK), 2019 WL 4482032, at *5

 (E.D.N.Y. Aug. 23, 2019), R&R adopted, 2019 WL 4468054 (E.D.N.Y. Sept. 18, 2019) (finding that an

 individual defendant was plaintiff’s employer when defendant “shared control over” plaintiff). As for

 Aldinor’s status prior to this date, the Complaint includes boilerplate allegations about Aldinor’s

 ownership of the restaurant and his control over its employees. (See Compl. ¶¶ 8, 17, 37.) However,

 the more specific statements in the Juan Declaration, as confirmed by Plaintiff’s counsel at the Inquest

 and in his letter (see Dkt. 18), make clear that Aldinor was not Plaintiff’s employer before June 2018.

 See Chan v. Xifu Food, Inc., No. 18-CV-5445 (ARR)(RML), 2020 WL 5027861, at *5 (E.D.N.Y. Aug. 5,

 2020), R&R adopted, 2020 WL 5027147 (E.D.N.Y. Aug. 25, 2020) (holding that defendant was not an

 employer because plaintiff testified that another individual was plaintiff’s boss, and another plaintiff

 stated that defendant “did not manage the store during the time that he worked there, was no involved

 in his hiring, did not set his work schedule, and was present at the store only ‘occasionally’”).

         Accordingly, the undersigned finds that (1) Polisi was Plaintiff’s employer from August 13,

 2013 until June 21, 2019, and (2) Aldinor was Plaintiff’s employer from June 2018 until June 21, 2019.

                         b.       John’s Pizza

         “[A]n employer is subject to both the minimum wage and overtime provisions of the FLSA if

 either (1) their employees are ‘engaged in commerce’ or (2) the employer is an ‘enterprise engaged in



                                                     10
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 11 of 28 PageID #: 102



 commerce.’” Padilla v. Manlapaz, 643 F. Supp. 2d 298, 299 (E.D.N.Y. 2009) (quoting 29 U.S.C. §§ 206,

 207) (original emphasis). “These two distinct types of coverage are termed ‘individual coverage’ and

 ‘enterprise coverage,’ respectively.” Id. (citation omitted). The enterprise coverage test considers

 whether the employer

         has employees engaged in commerce or in the production of goods for commerce, or
         . . . has employees handling, selling, or otherwise working on goods or materials that
         have been moved in or produced for commerce by any person; and . . . whose annual
         gross volume of sales made or business done is not less than $500,000.

 29 U.S.C. § 203(s)(1)(A)(i-ii); see also Fermin v. Las Delicias Peruanas Rest. Inc., 93 F. Supp. 3d 19, 33

 (E.D.N.Y. 2015). The individual coverage test takes into account “the employment actions of each”

 plaintiff to determine whether “the employees themselves are ‘engaged in commerce.’” Saucedo, 2016

 WL 8376837, at *4.          “Commerce” is “trade, commerce, transportation, transmission, or

 communication among the several States or between any State and any place outside thereof.” 29

 U.S.C. § 203(b).

         The Complaint alleges that John’s Pizza has annual gross volume of sales of at least $500,000

 and “was, and continues to be, an ‘enterprise engaged in commerce,’ within the meaning of the FLSA.”

 (Compl. ¶¶ 12-13.) It further alleges that the employees of John’s Pizza “engaged in commerce or the

 production of goods for commerce,” or they “handle[d], [sold], or otherwise work[ed] on goods or

 materials that have been moved in or produced for commerce.” (Id. ¶ 12 (quotations omitted).)

 Although these allegations merely repeat the statutory elements, they are sufficient. Huerta v. Victoria

 Bakery, No. 10-CV-4754 (RJD)(JO), 2012 WL 1107655, *2 (E.D.N.Y. Mar. 30, 2012) (stating that a

 court can “infer[ ] the requisite interstate commerce connection under [a] sensible approach”). Given

 the restaurant’s annual sales, it can be inferred that some of the materials used to make the food it

 sold originated in interstate commerce. Id. Accordingly, both the enterprise and individual coverage

 tests are satisfied, and John’s Pizza is an employer within the meaning of the FLSA. See Fermin, 93 F.

 Supp. 3d at 33 (concluding that defendant “restaurant with an eat-in dining area and over $500,000 in


                                                    11
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 12 of 28 PageID #: 103



 annual sales” was an employer within the meaning of the FLSA because it was reasonable to infer that

 not all of its sales came exclusively from New York, and that some of the goods used to operate the

 restaurant “moved or were produced in interstate commerce”).

                 2.      Whether Plaintiff is an Employee

         The FLSA defines an “employee” as “any individual employed by an employer.” 29 U.S.C. §

 203(e)(1). In addition to the allegations in the Complaint (Compl. ¶¶ 10, 15, 24-26), Plaintiff provided

 a sworn statement that Defendants employed him as a cleaner, general helper, and pizza maker. (Juan

 Aff. ¶¶ 1, 3-4, 11.) Plaintiff thus falls within the FLSA’s statutory definition of “employee.”

                 3.      Whether the Employment Relationship Is Exempted from the FLSA

         “Section 13 of the FLSA contains a litany of exemptions to the minimum wage requirement.”

 Chen v. Major League Baseball, 6 F. Supp. 3d 449, 454 (S.D.N.Y. 2014). For example, “bona fide

 ‘professional’ employees, a group that includes employees compensated on a salary basis at a rate of

 not less than $455.00 per week and whose primary duties require advance knowledge in a field of

 science or learning” are not covered by the FLSA. Ghosh v. Neurological Servs. of Queens, No. 13-CV-

 1113 (ILG)(CLP), 2015 WL 431807, at *3 (E.D.N.Y. Feb. 3, 2015) (quoting 29 U.S.C. § 213(a)(1)).

 An employee’s “exempt status depends less on his title, and more on the actual duties performed.”

 McBeth v. Gabrielli Trucks Sales, Ltd., 768 F. Supp. 2d 383, 387 (E.D.N.Y. 2010).

         Plaintiff was employed as a cleaner and then a pizza maker. (Juan Aff. ¶ 4.) Such employment

 is not exempt from the FLSA’s coverage. See Fermin, 93 F. Supp. 3d at 32 (explaining that jobs such

 as “waiter, kitchen helper/food preparer, cook and dishwasher all constitute non-exempt employment

 under the FLSA”).

         C.      Whether the NYLL Applies

         “To recover under the NYLL, plaintiff must prove that he was an ‘employee’ and that the

 defendant is an ‘employer’ as defined by the statute.” Garcia v. Badyna, No. 13-CV-4021 (RRM)(CLP),



                                                   12
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 13 of 28 PageID #: 104



 2014 WL 4728287, at *6 (E.D.N.Y. Sept. 23, 2014). “Unlike the FLSA, the NYLL does not require

 that a defendant achieve a certain minimum in annual sales or business in order to be subject to the

 law.” Id. The NYLL broadly defines an employee as “any individual employed or permitted to work

 by an employer in any occupation.” N.Y. Lab. L. § 651(5). Although the test for whether a plaintiff

 is an employee under the NYLL is “substantially similar to the FLSA,” the New York test “focuses

 more on the degree of control exercised by the purported employer, as opposed to the economic

 reality of the situation.” Hart v. Rick’s Cabaret Int’l, Inc., 967 F. Supp. 2d 901, 923 (S.D.N.Y. 2013)

 (quotations and citation omitted). In other words, “‘the critical inquiry in determining whether an

 employment relationship exists [under the NYLL] pertains to the degree of control exercised by the

 purported employer over the results produced or the means used to achieve the results.’” Id. (quoting

 Bynog v. Cipriani Grp., Inc., 1 N.Y.3d 193, 198 (N.Y. 2003)). As set forth above, Defendants exercised

 control over the terms of Plaintiff’s employment. Therefore, Plaintiffs have established that they were

 employees.

         Because the NYLL’s definition of “employer” is coextensive with the FLSA’s definition,

 Fermin, 93 F. Supp. 3d at 37, Defendants are employers within the meaning of the NYLL, and the

 NYLL applies to the instant dispute.

         D.      Plaintiff’s Minimum Wage Claims

                 1.      Applicable Minimum Wage Rates

         Under both the FLSA and the NYLL, employees must be paid at least the minimum hourly

 wage for each hour that they work. 29 U.S.C. § 206; N.Y. Lab. L. § 652. “The federal minimum wage

 does not preempt the state minimum wage, and a plaintiff may recover under whatever statute

 provides the highest measure of damages.” Wicaksono v. XYZ 48 Corp., No. 10-CV-3635 (LAK)(JCF),

 2011 WL 2022644, at *3 (S.D.N.Y. May 2, 2011), R&R adopted, 2011 WL 2038973 (S.D.N.Y. May 24,

 2011); see also 29 U.S.C. § 218(a) (“No provision of this chapter or of any order thereunder shall excuse



                                                    13
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 14 of 28 PageID #: 105



 noncompliance with any Federal or State law or municipal ordinance establishing a minimum wage

 higher than the minimum wage established under this chapter . . . .”).

         The federal minimum wage has been $7.25 since July 24, 2009. See U.S. Dep’t of Labor, History

 of   Federal   Minimum       Wage     Rates    Under    the    Fair   Labor     Standards    Act,    1938-2009,

 https://www.dol.gov/agencies/whd/minimum-wage/history/chart (last visited Dec. 5, 2020).

         From January 1, 2007 until December 30, 2013, the New York minimum wage was $7.15.

 From December 31, 2013 until December 30, 2014, the New York minimum wage was $8.00. The

 New York minimum wage increased to $8.75 on December 31, 2014. From December 31, 2015 until

 December 30, 2016, the minimum wage was $9.00. Starting on December 31, 2016, the minimum

 wage in New York City depended on the size of the employer. The minimum wage for “large

 employers” 4 from December 31, 2016 until December 30, 2017 was $11.00. Starting on December

 31, 2017, the minimum wage increased to $13.00. It increased again on December 31, 2018 to $15.00.

 N.Y. Lab. L. § 652(1)(a)(i).

                  2.       Whether Plaintiff Was Paid the Minimum Wage

         To determine whether Defendants paid Plaintiff at least the minimum wage, it is necessary to

 determine his “regular hourly rate of pay.” As an employee of a restaurant, Plaintiff is subject to New

 York’s Hospitality Industry Wage Order (“Order”). See generally N.Y. Comp. Codes R. & Regs. tit. 12

 Part 146. 5 Under the Order, an “employee’s regular hourly rate of pay shall be calculated by dividing



 4 Plaintiff provides no allegations as to how many employees worked for Defendants. However, he uses the
 minimum wages applicable to “large employers”—defined as “[e]very employer of eleven or more employees,”
 N.Y. Lab. L. § 652(1)(a)(i)—in his damages calculations. (See Dkt. 12-4 at 4-6.) Given Plaintiff’s allegation that
 John’s Pizza has $500,000 in annual sales (Compl. ¶ 12), it can be inferred that Defendants employed at least
 eleven people.

 5The Order applies to “[e]very employer in the hospitality industry,” which “includes any restaurant” defined
 as “any eating or drinking place that prepares and offers food or beverage for human consumption either on
 any of its premises or by such service as catering, banquet, box lunch, curb service or counter service to the
 public.” N.Y. Comp. Codes R. & Regs. tit. 12 §§ 146-1.1(a), 146-3.1(a), 146-3.1(b).



                                                        14
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 15 of 28 PageID #: 106



 the employee’s total weekly earnings . . . by the lesser of 40 hours or the actual number of hours

 worked by that employee during the work week.” Id. § 146-3.5(b); see also Long Lin v. New Fresca Tortilla,

 Inc., No. 18-CV-3246 (RJD)(RER), 2019 WL 3716199, at *3 (E.D.N.Y. May 1, 2019), R&R adopted,

 2019 WL 3714600 (E.D.N.Y. May 28, 2019). Plaintiff worked 53 hours per week. Accordingly, his

 regular hourly rate of pay is calculated using 40 hours.

                                                                                                  Difference
                                                                  Effective      Regular        Between Min.
                                Minimum            Weekly
         Time Period                                              Hours Per     Hourly Rate        Wage &
                                 Wage              Wage 6          Week           of Pay        Regular Hourly
                                                                                                    Wage
     August 18, 2013 –            $7.15            $450.00            40           $11.25           N/A
     December 30, 2013
     December 31, 2013 –          $8.00            $450.00            40           $11.25           N/A
     December 30, 2014
     December 31, 2014 –          $8.75            $450.00            40           $11.25           N/A
     December 30, 2015
     December 31, 2015 –          $9.00            $511.00            40           $11.25           N/A
     December 30, 2016
     December 31, 2016 –          $11.00           $511.00            40           $12.78           N/A
     December 30, 2017
     December 31, 2017 –          $13.00           $511.00            40           $12.78           $0.23
     December 30, 2018
     December 31, 2018 –          $15.00           $511.00            40           $9.64            $2.23
     June 21, 2019

          Accordingly, the undersigned finds that Defendants did not pay Plaintiff the New York

 minimum wage from December 31, 2017 to June 21, 2019.

          E.      Plaintiff’s Overtime Claim

          “The FLSA mandates that [a covered employee] be compensated at a rate of no less than one

 and one-half times the regular rate of pay for any hours worked in excess of forty per week . . . .”

 Nakahata v. New York-Presbyterian Healthcare Sys., Inc., 723 F.3d 192, 200 (2d Cir. 2013) (citing 29 U.S.C.




 6Plaintiff states that when his wage was increased, it happened in the new year (e.g., his wage on December 31,
 2015 was $450 and his wage on January 1, 2016 was $511). This change in Plaintiff’s salary does not align with
 changes in the New York minimum wage, which were always effective on December 31st. For ease of
 calculation, the undersigned assumes that Plaintiff’s wages increased on December 31st and not on January 1st.


                                                       15
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 16 of 28 PageID #: 107



 § 207(a)) (footnote omitted). “[T]he NYLL adopts this same standard.” Id. (citing N.Y. Comp. Codes

 R. & Regs. tit. 12, § 142-2.2.) Although there is not “an all-purpose pleading template [for] alleging

 overtime,” plaintiffs must “provide some factual context that will ‘nudge’ their claim ‘from conceivable

 to plausible.’” DeJesus v. HF Mgmt. Servs., LLC, 726 F.3d 85, 90 (2d Cir. 2013) (quoting Bell Atl. Corp.

 v. Twombly, 550 U.S. 544, 570 (2007)). Plaintiff alleges that although he consistently worked 53 hours

 per week, Defendants never paid him overtime compensation. (Compl. ¶ 27; Juan Aff. ¶¶ 5, 8.) This

 is sufficient to establish that Plaintiff is entitled to overtime under both the FLSA and the NYLL. See

 Apolinar v. Glob. Deli & Grocery, Inc., No. 12-CV-3446 (RJD)(VMS), 2013 WL 5408122, at *6 (E.D.N.Y.

 Sept. 25, 2013) (holding that the “[p]laintiffs have similarly sufficiently alleged violations of state and

 federal overtime pay provisions” when they “allege[d] in their [c]omplaint that, although they worked

 over forty hours per workweek, they were not paid time-and-a-half for hours worked in excess of

 forty hours per workweek”).

         F.      Spread of H ours

         “The spread of hours is the length of the interval between the beginning and end of an

 employee’s workday.” N.Y. Comp. Codes R. & Regs. tit. 12, § 146-1.6(a). “On each day on which

 the spread of hours exceeds 10, an employee shall receive one additional hour of pay at the basic

 minimum hourly rate.” Id. In his Affidavit, Juan states that he “did not receive additional pay when

 [he] worked a shift of more than ten (10) hours, which occurred four (4) shifts per week.” (Juan Aff.

 ¶ 9; see also Compl. ¶ 22.) This allegation is sufficient to establish that Defendants did not comply with

 New York’s spread of hours requirement. See Chen v. Y Café Ave B Inc., No. 18-CV-4193 (JPO), 2019

 WL 2324567, at *4 (S.D.N.Y. May 30, 2019) (finding that plaintiff’s “alleg[ations] that he worked more

 than 10 hours every day, but [d]efendants have never paid him the extra spread-of-hours

 compensation” was sufficient to establish on a default judgment motion that defendants violated the

 NYLL (citation omitted)).



                                                     16
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 17 of 28 PageID #: 108



          G.     Wage Statement

          New York Labor Law § 195(3) requires “[e]very employer” to “furnish each employee with a

 statement with every payment of wages.” The statement must include: (1) the pay period’s dates; (2)

 the name of the employer and its address and phone number; (3) the employee’s rate of pay and how

 it is calculated; (4) gross wages, net wages, deductions, and claimed allowances; (5) wage supplements;

 (6) the employee’s rate of pay and overtime rate or rates of pay; and (7) the number of hours worked

 at the employee’s regular rate and the number of hours worked at the overtime rate(s). See N.Y. Lab.

 L. § 195(3).

          Plaintiff states that he did not receive any wage statements when he received his pay. (Juan

 Aff. ¶ 8; Compl. ¶ 15.) Thus, Plaintiff has stated a claim for breach of N.Y. Labor Law § 195(3).

 IV.      Damages

          A.     Minimum Wage

          As set forth above, Defendants failed to pay Plaintiff the minimum wage between December

 31, 2017 to June 21, 2019. To calculate the damages that Plaintiff incurred as a result of this failure,

 the difference between the applicable minimum wage and Plaintiff’s regular hourly wage is multiplied

 by forty. See Long Lin, 2019 WL 3716199, at *3. The period of December 31, 2017 to December 30,

 2018 has been split to account for the fact that Aldinor was not Plaintiff’s employer before June 2018.

                                                  Diff. Between Min.       Weekly         Period Min.
                                Number of
        Period of Time                             Wage & Regular         Min. Wage          Wage
                                 Weeks               Hourly Rate           Shortfall       Shortfall
     December 31, 2017 –           21.5 7                $0.23               $9.00          $193.50
     May 31, 2018
     June 1, 2018 –                 30.5                 $0.23               $9.00          $274.50
     December 30, 2018
     December 31, 2018 –           24.5 8                $2.23               $89.00        $2,180.50

 7 There are twenty-one weeks and four days between December 31, 2017 and May 31, 2018. For ease of
 calculation, the undersigned assumes that there are 21.5 weeks between these two dates.

 8 There are twenty-four weeks and four days between December 31, 2018 and June 21, 2019. For ease of
 calculation, the undersigned assumes that there are 24.5 weeks between these two dates.


                                                   17
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 18 of 28 PageID #: 109




  June 21, 2019
  Min. Wage Shortfall Prior to June 1, 2018                                               $193.50
  Min. Wage Shortfall June 1, 2018 to June 21, 2019                                    $2,455.00

        Accordingly, the undersigned respectfully recommends that Plaintiff be awarded $193.50 in

 minimum wages prior to June 1, 2018, and $2,455.00 in minimum wages from June 1, 2018 until June

 21, 2019.

        B.      Overtime

        Plaintiff was not compensated for his overtime throughout the course of his employment. To

 calculate the overtime compensation he is owed, 150% of the higher of (i) his regular rate of pay, or

 (ii) the applicable minimum wage is multiplied by thirteen, the number of hours Plaintiff worked over

 forty each week. See Long Lin, 2019 WL 3716199, at *3. This results in the amount of overtime

 compensation owed to Plaintiff on a weekly basis. To obtain the total overtime compensation owed

 for each time period, this per week amount is multiplied by the number of weeks in that time period.

        The following table sets forth those calculations:

                                      Higher of      150% of     Hours
                                                                             Weekly        Period
                          Number      Min. Wage     Min. Wage      Per
     Period of Time                                                         Overtime      Overtime
                          of Weeks    or Hourly     or Hourly     Week
                                                                              Due           Due
                                         Rate          Rate      over 40
  August 18, 2013 –       19          $11.25        $16.88       13        $219.38       $4,168.13
  December 30, 2013
  December 31, 2013 –     52          $11.25        $16.88       13        $219.38       $11,407.50
  December 30, 2014
  December 31, 2014 –     52          $11.25        $16.88       13        $219.38       $11,407.50
  December 30, 2015
  December 31, 2015 –     52          $11.25        $16.88       13        $219.38       $11,407.50
  December 30, 2016
  December 31, 2016 –     52          $12.78        $19.17       13        $249.21       $12,958.92
  December 30, 2017
  December 31, 2017 –     21.5        $13.00        $19.50       13        $253.50       $5,450.25
  May 31, 2018
  June 1, 2018 –          30.5        $13.00        $19.50       13        $253.50       $7,731.75
  December 30, 2018
  December 31, 2018 –     24.5        $15.00        $22.50       13        $292.50       $7,166.25
  June 21, 2019
  Overtime Due Prior to June 1, 2018                                                     $56,799.80


                                                  18
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 19 of 28 PageID #: 110




  Overtime Due June 1, 2018 to June 21, 2019                                               $14,898.00


         Accordingly, the undersigned respectfully recommends that Plaintiff be awarded $56,799.80

 in unpaid overtime prior to June 1, 2018, and $14,898.00 in unpaid overtime from June 1, 2018 to

 June 21, 2019.

         C.       Plaintiff’s Final Week of Work

         Plaintiff did not receive any wages his final week of work. The damages set forth above

 compensate Plaintiff for the overtime he worked for his final week and the difference between

 minimum wage and his regular hourly rate of pay. However, they did not compensate him for the

 forty hours of work at his regular hourly rate of pay. Accordingly, the undersigned respectfully

 recommends that Plaintiff be awarded an additional $511.00.

         D.       Spread of H ours

         As set forth above, for each day on which Plaintiff worked a shift of more than ten hours,

 Plaintiff is entitled to an additional hour of pay at the minimum wage rate. Plaintiff worked more than

 ten hours a shift four days a week. (Juan Aff. ¶ 9; see also Compl. ¶¶ 22, 27.)

                           Number
                                    Days Per              Minimum          Total Per      Total Per
     Period of Time           of
                                     Week                  Wage             Week           Period
                            Weeks
  August 18, 2013 –        19     4                      $7.15           $28.60         $543.40
  December 30, 2013
  December 31, 2013 –      52           4                $8.00           $32.00         $1,664.00
  December 30, 2014
  December 31, 2014 –      52           4                $8.75           $35.00         $1,820.00
  December 30, 2015
  December 31, 2015 –      52           4                $9.00           $36.00         $1,872.00
  December 30, 2016
  December 31, 2016 –      52           4                $11.00          $44.00         $2,288.00
  December 30, 2017
  December 31, 2017 –      21.5         4                $13.00          $52.00         $1,118.00
  May 31, 2018
  June 1, 2018 –           30.5         4                $13.00          $52.00         $1,118.00
  December 30, 2018
  December 31, 2018 –      24.5         4                $15.00          $60.00         $1,470.00


                                                    19
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 20 of 28 PageID #: 111




  June 21, 2019
  Spread of H ours Prior to June 1, 2018                                                        $8,187.40
  Spread of H ours June 1, 2018 to June 21, 2019                                                $4,174.00

         Accordingly, the undersigned respectfully recommends that Plaintiff be awarded $8,187.40 in

 spread of hours compensation for the period before June 1, 2018, and $4,174.00 for the period

 between June 1, 2018 and June 21, 2019.

         E.       Wage Statements

         New York Labor Law § 198(1-d) states that an employee who “is not provided a statement or

 statements as required by [§ 195(3)] may recover in a civil action damages of two hundred fifty dollars

 for each work day that the violations occurred or continue to occur, but not to exceed a total of five

 thousand dollars.” Plaintiff worked for Defendants for more than twenty days; therefore, he is entitled

 to the maximum award of $5,000. 9

         Because all three Defendants were Plaintiff’s employers for more than twenty days, the

 undersigned respectfully recommends that they are all liable under § 198(1-d).

         F.       Liquidated Damages

         Plaintiff seeks liquidated damages equal to 100% of the total amount of the wages due to him.

 (Mem. at 9.) Under the FLSA and the NYLL, an employee may be entitled to recover liquidated

 damages equal to the amount owed for unpaid minimum wage and overtime compensation. 29 U.S.C.

 § 216(b); N.Y. Lab. L. § 198(1-a). If the employer shows that “the act or omission giving rise to such

 action was in good faith and that he had reasonable grounds for believing that his act or omission was

 not a violation” of the FLSA or NYLL, a court may decide not to award liquidated damages. 29



 9 Under the version of § 198(1-d) in place when Plaintiff began working at John’s Pizza, the statutory maximum

 for violations of § 195(3) was $2,500. See N.Y. Lab. L. § 198(1-d) (effective Apr. 9, 2011). The statutory
 maximum increased on February 27, 2015. See N.Y. Lab. L. § 198(1-d) (effective Feb. 27, 2015). Because
 Plaintiff worked at John’s Pizza for more than twenty days after February 27, 2015, he is entitled to the higher
 amount of damages. See Martinez v. Alimentos Saludables Corp., No. 16-CV-1997 (DLI)(CLP), 2017 WL 5033650,
 at *21-22 (E.D.N.Y. Sept. 22, 2017), R&R adopted, Dkt. Order Oct. 18, 2017.


                                                       20
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 21 of 28 PageID #: 112



 U.S.C. § 260; see N.Y. Lab. L. § 198(1-a). Since Defendants did not respond to the Motion, there is

 no good faith and liquidated damages are appropriate. See Herrara v. Tri-State Kitchen & Bath, Inc., No.

 14-CV-1695 (ARR)(MDG), 2015 WL 1529653, at *12 (E.D.N.Y. Mar. 31, 2015) (defaulting

 defendants did not show good faith).

         The Second Circuit has interpreted the NYLL to preclude the award of double liquidated

 damages—that is, liquidated damages under both the NYLL and FLSA. See Rana v. Islam, 887 F.3d

 118, 123 (2d Cir. 2018). In light of the principle that “the law providing the greatest recovery will

 govern,” Plaintiffs may be awarded liquidated damages pursuant to the NYLL or the FLSA. Charvac

 v. M&T Project Managers of N.Y., Inc., No. 12-CV-5637 (CBA)(RER), 2015 WL 5475531, at *4

 (E.D.N.Y. June 17, 2015) (citation omitted). Liquidated damages are not available for violations of

 the NYLL wage statement provision. See N.Y. Lab. L. § 198(1-a), (1-d).

         Accordingly, the undersigned respectfully recommends that Plaintiff be awarded liquidated

 damages in the amount of $65,180.70 for the period of time before June 1, 2018, and $22,038.00 for

 the period of time between June 1, 2018 and June 21, 2019.

 V.      Attorneys’ Fees and Costs

         Prevailing plaintiffs are allowed to recover reasonable attorneys’ fees and costs under both the

 FLSA and the NYLL. See 29 U.S.C. § 216(b); N.Y. Lab. L. § 663(1). Plaintiff requests $8,338 in fees

 and costs. (Mem. at 13-14.) 10

         A.       Attorneys’ Fees

         District courts have broad discretion to determine the amount of attorneys’ fees awarded, and

 the party requesting fees must submit documentation to support its request. Mahoney v. Amekk Corp.,


 10
   The undersigned considers this rounded-down number, although Exhibit E to the Cooper Declaration details
 fees of $7,792.50 and costs of $546.00 (Dkt. 12-5), totally $8,338.50. During the Inquest, Plaintiff’s counsel
 corrected two typographical errors in the legal services invoice: the entry for July 12, 2011 should be for July
 12, 2019; and on August 14, 2019, counsel worked 1.3 hours, not 2.3 hours as stated. (See Dkt. 12-5.)



                                                       21
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 22 of 28 PageID #: 113



 No. 14-CV-4131 (ENV)(VMS), 2016 WL 6585810, at *18 (E.D.N.Y. Sept. 30, 2016), R&R adopted,

 2016 WL 6601445 (E.D.N.Y. Nov. 7, 2016). Courts must “us[e] their experience with the case, as

 well as their experience with the practice of law, to assess the reasonableness of each component of a

 fee award.” Century 21 Real Estate LLC v. Bercosa Corp., 666 F. Supp. 2d 274, 298 (E.D.N.Y. 2009)

 (quotation and citation omitted).

         The appropriate attorneys’ fee is calculated by multiplying the number of hours reasonably

 spent by counsel on the matter by a reasonable hourly rate. Saucedo, 2016 WL 8376837, at *17. This

 “lodestar method” may be adjusted based on the circumstances of the case. Id. Courts determine

 what constitutes a reasonable hourly rate through application of “the forum rule,” which states that

 “courts should generally use the hourly rates employed in the district in which the reviewing court

 sits.” Simmons v. N.Y.C. Transit Auth., 575 F.3d 170, 174 (2d Cir. 2009) (quotations and citation

 omitted). “If the Court finds that some of the time [the attorney billed] was not reasonably necessary[,]

 it should reduce the time for which compensation is awarded accordingly.” Mister Softee, Inc. v.

 Konstantakakos, No. 15-CV-4770 (SJ)(SMG), 2016 WL 11445964, at *6 (E.D.N.Y. June 27, 2016),

 R&R adopted, 2016 WL 4250314 (E.D.N.Y. Aug. 11, 2016) (quotation and citation omitted). “Where

 time entries are vague, duplicative, or otherwise inadequate, a court may make ‘an across-the-board

 reduction or percentage cut, in the amount of hours.’” Id. (quoting T.S. Haulers, Inc. v. Cardinale, No.

 9-CV-451 (SJF)(ARL), 2011 WL 344759, at *3 (E.D.N.Y. Jan. 31, 2011)).                       “Inadequate

 documentation” is another “ground[ ] for reduction of a fee award.” Bercosa Corp., 666 F. Supp. 2d at

 299 (citation omitted).

                 1.        Hourly Rate

         Plaintiff seeks fees for the work done by his counsel, Peter Cooper, and a paralegal, “TC.”

 Plaintiff seeks $400 per hour for Cooper. Plaintiff does not state when Cooper was admitted to the

 bar. However, he does state that Cooper was admitted to the Southern District of New York in 1997



                                                    22
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 23 of 28 PageID #: 114



 and “has litigated cases from inception through disposition in New York State Supreme Court, the

 Appellate Division of the New York Supreme Court, and the Federal District Courts for the Southern

 and Eastern Districts of New York.” (Mem. at 13.) Cooper “has focused his practice on employment

 law, representing individuals, collective and class actions, as well as small employers.” (Id.)

         Some courts have held that the appropriate range for a senior attorney in a labor law case is

 $300 to $400 per hour, while others have found that $450 is the proper upper limit of the range. See

 Jin v. Shanghai Original, Inc., No. 16-CV-5633 (ARR)(JO), 2020 WL 4783399, at *5 (E.D.N.Y. Aug. 18,

 2020). The undersigned finds that $350 per hour is a reasonable rate for an attorney with similar

 experience to Cooper in an FLSA default judgment case that is routine in nature. See, e.g., Kliger v.

 Liberty Saverite Supermarket Inc., No. 17-CV-2520 (FB)(ST), 2018 WL 4782342, at *9 (E.D.N.Y. Sept. 7,

 2018), R&R adopted, 2018 WL 4783964 (E.D.N.Y. Oct. 3, 2018) (reducing the hourly rate of an

 attorney with over twenty years of experience from $450 to $350 because of “the nature and

 complexity of the action”).

         During the Inquest, Plaintiff’s counsel clarified that “TC” is his paralegal, Tatianna Cevallos.

 Although he did not know when Cevallos started working as a paralegal, Cooper stated that she has

 been a paralegal “for a long time” and is “experienced.” In addition to her work as a paralegal, Cevallos

 also assists Cooper with Spanish language translation. The rate sought by Plaintiff for Cevallos is

 within the range of fees typically awarded within this district and, therefore, is reasonable. See Rudler

 v. Houslanger & Assocs., PLLC, No. 18-CV-7068 (SJF)(AYS), 2020 WL 473619, at *12 (E.D.N.Y. Jan.

 29, 2020) (stating that courts in this district typically award fees ranging from “$70 to $100 for

 paralegals in fee-shifting cases”).

         Accordingly, the undersigned respectfully recommends that the reasonable rate for Cooper is

 $350 and the reasonable rate for Cevallos is $75.




                                                     23
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 24 of 28 PageID #: 115



                    2.      Reasonableness of Time Billed

          Plaintiff’s counsel seeks reimbursement for 21.7 hours of work. The undersigned has reviewed

 the billing narratives provided by Plaintiff (Dkt. 12-5) and finds them to be reasonable.

                    3.      Calculating the Recommended Fee Award

          As set forth in the chart below, the undersigned calculates the recommended fee award as

 follows:

               Biller                   Rate                      Time                      Total
  Cooper                       $350                       19.2                      $6,720.00
  Cevallos                     $75                        1.5                       $112.50
  Grand Total                                                                       $6,832.50

          Accordingly, the undersigned respectfully recommends that Plaintiff be awarded $6,832.50 in

 attorneys’ fees.

          B.        Costs

          Plaintiff seeks $546.00 in costs, comprised of $400.00 for filing the Complaint and $146.00 for

 service of process. (Dkt. 12-5.)

          The undersigned takes judicial notice of the filing fee. See Joe Hand Promotions, Inc. v. Bernal,

 No. 18-CV-85 (ILG)(SJB), 2019 WL 885930, at *6 (E.D.N.Y. Feb. 22, 2019) (awarding plaintiff the

 $400 filing fee after taking judicial notice of it). Plaintiff submitted an invoice to support his requested

 service costs (Dkt. 12-5), which are reasonable.

          Accordingly, the undersigned respectfully recommends that Plaintiff be awarded $546.00 in

 costs.

 VI.      Joint and Several Liability

          When multiple defendants are found to be a plaintiff’s employer, “each [d]efendant is jointly

 and severally liable under the FLSA and NYLL for any damages awards made in [that] [p]laintiff[’s]

 favor.” Fermin, 93 F. Supp. 3d at 37; see also Pineda v. Masonry Constr., Inc., 831 F. Supp. 2d 666, 685-86




                                                     24
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 25 of 28 PageID #: 116



 (S.D.N.Y. 2011) (holding that plaintiff’s allegations that the individual defendant “was an owner,

 partner, or manager” of the corporate defendant, “coupled with [d]efendants’ default, suffice to . . .

 impose joint and several liability on each [defendant] for their respective violations of the wage laws.”

 (quotation and citation omitted)).

         John’s Pizza and Polisi were Plaintiff’s joint employers from August 18, 2013 until May 31,

 2018. And, John’s Pizza, Polisi, and Aldinor were Plaintiff’s joint employers from June 1, 2018 until

 June 21, 2019. Accordingly, the undersigned respectfully recommends that John’s Pizza and Polisi be

 found jointly and severally liable for the period from August 18, 2013 to May 31, 2018, and that all

 three Defendants be found jointly and severally liable for the period from June 1, 2018 to June 21,

 2019.

 VI.     Prejudgment Interest

         “In any action instituted in the courts upon a wage claim by an employee . . . in which the

 employee prevails, the court shall allow such employee to recover . . . prejudgment interest as required

 under the civil practice law and rules.” N.Y. Lab. L. § 198(1-a). Since “liquidated damages and

 prejudgment interest are not functional equivalents under the NYLL, prevailing plaintiffs may recover

 both for claims brought under the NYLL.” Saucedo, 2016 WL 8376837, at *16 (citation omitted).

 Prejudgment interest is not available for a plaintiff’s liquidated damages or violations of the NYLL’s

 wage statement provision. Gamero v. Koodo Sushi Corp., 272 F. Supp. 3d 481, 515 (S.D.N.Y. 2017).

         The statutory interest rate in New York for prejudgment interest is nine percent per annum.

 N.Y. C.P.L.R. § 5004. Courts have discretion in determining a reasonable date from which to award

 prejudgment interest, such as “the earliest ascertainable date the cause of action existed” or a midway

 point between when plaintiff began and ended work if damages were incurred at various times. See

 Santillan, 822 F. Supp. 2d at 298 (citing N.Y. C.P.L.R. § 5001(b)).




                                                    25
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 26 of 28 PageID #: 117



         Although Plaintiff requests prejudgment interest from “three (3) years prior to judgment, as a

 midpoint date from which interest should run” (Mem. at 12), the Court finds that prejudgment interest

 should be measured from the midpoint between (1) when each Defendant became Plaintiff’s

 “employer” under the NYLL, and (2) June 21, 2019, when Plaintiff stopped worked. See Hernandez v.

 Punto y Coma Corp., No. 10-CV-3149 (NGG)(RML), 2013 WL 4875074, at *9 (E.D.N.Y. Sept. 11,

 2013) (“The midpoint of plaintiffs’ employment is a reasonable intermediate date for purposes of

 calculating prejudgment interest.”); see also Jaime v. David & Son’s Constr. Corp., No. 17-CV-1499

 (ADS)(ARL), 2018 WL 4863658, at *10 (E.D.N.Y. Aug. 30, 2018), R&R adopted, 2018 WL 4863594

 (E.D.N.Y. Sept. 28, 2018) (same).

         Plaintiff’s combined minimum wage and overtime damages for which John’s Pizza and Polisi

 are jointly and severally liable are $74,346.30. Prejudgment interest on these damages at a rate of nine

 percent per annum is $18.33 per day. Plaintiff’s combined minimum wage and overtime damages for

 which Aldinor is liable are $17,353.00. Prejudgment interest on these damages at a rate of nine percent

 per annum is $4.28 per day.

         Accordingly, the undersigned respectfully recommends that (1) Plaintiff be awarded

 prejudgment interest in the amount of $18.33 per day from July 17, 2016 until the date of judgment

 for Polisi and John’s Pizza, and (2) Plaintiff be awarded prejudgment interest in the amount of $4.28

 from December 10, 2018 until the date of judgment for Aldinor.

                                            CONCLUSION

         Based on the foregoing, the undersigned respectfully recommends that the Motion be granted

 as follows:

               •   Plaintiff’s claims for overtime and spread of hours be granted as to John’s Pizza and

                   Polisi for the time period from August 13, 2013 to June 21, 2019.




                                                    26
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 27 of 28 PageID #: 118




             •   Plaintiff’s claim for minimum wage be granted as to John’s Pizza and Polisi for the

                 time period between December 31, 2017 and June 21, 2019.

             •   Plaintiff’s claim for minimum wage, overtime, and spread of hours be granted as to

                 Aldinor for the time period from June 1, 2018 to June 21, 2019.

             •   Plaintiff’s claim for failure to provide the requirement wage statements be granted as

                 to all Defendants between June 1, 2018 to June 21, 2019.

          Further, the undersigned respectfully recommends that damages be awarded as set forth

 below.

             •   Damages for which John’s Pizza and Polisi are jointly and severally liable: $130,361.40.

             •   Damages for which John’s Pizza, Polisi, and Aldinor are jointly and severally liable:

                 $49,076.00.

          The undersigned also respectfully recommends that prejudgment interest for assessed as

 follows:

             •   Prejudgment interest in the amount of $18.33 per day from July 17, 2016 until the date

                 of judgment for Polisi and John’s Pizza.

             •   Prejudgment interest in the amount of $4.28 from December 10, 2018 until the date

                 of judgment for Aldinor.

          Finally, the undersigned respectfully recommends that Plaintiff be awarded $6,832.50 in

 attorney’s fees and $546.00 in costs.

          Any written objections to this Report and Recommendation must be filed within 14 days of

 service of this report. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Failure to file objections within

 the specified time waives the right to appeal any order or judgment entered based on this Report and

 Recommendation. Caidor v. Onondaga Cty., 517 F.3d 601, 604 (2d Cir. 2008).




                                                     27
Case 1:19-cv-04662-LDH-PK Document 19 Filed 01/24/21 Page 28 of 28 PageID #: 119



                                     SO ORDERED:


                                      Peggy Kuo
                                     PEGGY KUO
                                     United States Magistrate Judge
 Dated:   Brooklyn, New York
          January 24, 2021




                                       28
